Trippe, Judge.
1. The respondent in the habeas eorpus, in answer thereto, returned that he held the person whose liberty was charged to be illegally restrained by him, as an apprentice, and to establish his right, as master, produced his petition to the ordinary, dated October 20th, 1874. The petition did not state that the minor resided in the county where the application was made. On the same day, to-wit: October 20th, the order granting the application was passed. It did not show jurisdiction over the minor, nor any fact, except that such application was made, and that no cause was shown to the contrary. No notice was given to any person, and no one appointed to represent the minor. No indenture of apprenticeship was made in duplicate and recorded, as by statute required. In fact, the only instrument executed ivas a bond of the applicant, and this contained no stipulation to teach the apprentice any trade, business or occupation. The act of March 17th, 1866, provides that “the master shall teach the apprentice the business of husbandry, house service, or some other useful trade or occupation, which shall be specified in the instrument of apprenticeship.”
2. The purpose of this act is humane, just and wise. Humane and just towards the unprotected minors, and wise in *161its intention towards the public, in protecting it against youthful idlers and vagabonds, guaranteeing that some useful trade or occupation shall be taught the needy young. But its provisions should be strickly complied with. They largely involve the liberty of those who come within their scope, as well as the social and industrial interests of the. state. Proceedings founded on them should show that the rights of the'minor whose condition is so seriously at stake, have been duly regarded and protected. Too much of this is wanting in this case to allow this young girl to be held for years in a state of quasi bondage. She has not the advantage secured to her which the law says she shall have, nor do the public have the benefit of the guaranty in which it is deeply interested. To dispose of a child without notice to any body, within a few hours, or, it may be, the same hour that the petition is presented, and then ,to leave her without the legal assurance in the deed by which she is conveyed for years, of that which the law guaranties to her, is too severe a proceeding to be upheld. The respondent did not show sufficient- lawful authority to detain the child in custody, and the judgement is reversed: See 35 Georgia 236; 36 Ibid. 236.
J udgment reversed.